1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10

11   DEREK RHODEHOUSE,                 No.   2:16-cv-01892-JAM-CMK
12                 Plaintiff,
13         v.                          ORDER GRANTING DEFENDANT’S
                                       MOTION FOR SUMMARY JUDGMENT
14   FORD MOTOR COMPANY and DOES 1
     to 20, Inclusive,
15
                   Defendants.
16

17         Plaintiff Derek Rhodehouse (“Plaintiff” or “Rhodehouse”) was

18   a passenger in a Ford F-350 truck which hit a patch of ice, skid

19   off the road, crashed into a tree, and rolled over.   The

20   passenger side roof caved in during the rollover crash.

21   Rhodehouse seeks damages against Defendant Ford Motor Company

22   (“Defendant” or “Ford”) for injuries sustained from the accident.

23   Rhodehouse brings two causes of action against Ford: (1) strict

24   products liability for alleged design defects in the truck’s roof

25   (roof strength) and its handling and steering (rollover

26   propensity); and (2) negligence for the same alleged defects.

27   ///

28   ///
                                       1
1            Ford moves for summary judgment on both claims.     Mot., ECF

2    No. 36.    Rhodehouse opposes the motion.   Opp’n, ECF No. 55.    The

3    Court held a hearing on the motion on October 16, 2018.

4            For the reasons set forth below, and after consideration of

5    the arguments made during the hearing and all papers filed in

6    support of and in opposition to the motion, the Court GRANTS

7    Defendant’s motion.

8

9                    I.   FACTUAL AND PROCEDURAL BACKGROUND

10           In January 2014, Rhodehouse was injured while riding as a

11   passenger in a 1999 Ford F-350.     Second Am. Compl. (“SAC”), ECF

12   No. 16, at 4.    The truck hit a patch of ice causing it to leave

13   the roadway and proceed down uneven terrain where it then struck

14   a tree and rolled over.     Reply Statement of Facts, ECF No. 55-1,

15   ¶ 21.    Rhodehouse claims that when the car rolled over, the roof

16   crushed into the passenger compartment and as a result he

17   sustained serious neck and back injuries.       SAC at 4.   Rhodehouse

18   brings causes of action for negligence and strict products

19   liability related to two alleged design defects in the 1999 Ford

20   F-350: “an unreasonably weak roof structure” and “a high
21   propensity to roll over.”     Id. at 5.

22           Plaintiff hired expert witness Dr. Nicholas Perrone (“Dr.

23   Perrone”) to opine on potential design defects with the truck and

24   their impact on the accident and injuries sustained by

25   Rhodehouse.     Perrone Report, ECF No. 36-6.    Dr. Perrone concluded

26   that the “subject 1999 Ford F350 pickup truck vehicle had an
27   incredibly weak roof structure combined with a high propensity to

28   rollover” which were “major factors in the rolling over and roof
                                         2
1    crushing inward and directly causing Derek Rhodehouse’s serious

2    debilitating injuries.”     Perrone Report at 5.

3        Ford filed a motion seeking to exclude Dr. Perrone’s expert

4    testimony.    ECF No. 37.   In a separate Order filed concurrently

5    in this case, the Court has granted in part and denied in part

6    Ford’s motion.

7

8                                II.   OPINION

9        A.   Legal Standard

10            1.      California Substantive Law Applies

11       Federal district courts sitting in diversity apply state law

12   to products liability claims.     Stilwell v. Smith & Nephew, 482

13   F.3d 1187, 1193–94 (9th Cir. 2007).

14       Under California law, a plaintiff may seek recovery in a

15   products liability case on either, or both, the theory of strict

16   liability or the theory of negligence.       Merrill v. Navegar, Inc.,

17   26 Cal. 4th 465, 478 (Cal. 2001).       Under either theory, the

18   plaintiff must prove that a defect in the product caused injury.

19   Merrill, 26 Cal. 4th at 478-479.        In addition, to establish a

20   negligence theory, a plaintiff must prove that the defect in the
21   product was due to the defendant’s negligence.       Id.

22       On this motion, the Court must determine whether, viewing

23   the evidence in the light most favorable to Plaintiff, sufficient

24   evidence has been presented upon which a reasonable jury could

25   return a verdict in Plaintiff’s favor on his theories of strict

26   liability and negligence.     See Anderson v. Liberty Lobby, Inc.,
27   477 U.S. 242 (1986); Fed. R. Civ. P. 56(a) (“The court shall

28   grant summary judgment if the movant shows that there is no
                                         3
1    genuine dispute as to any material fact and the movant is

2    entitled to judgment as a matter of law.”).

3             2.       Strict Liability

4        Under California law, strict liability is not absolute

5    liability.   Daly v. Gen. Motors Corp., 20 Cal. 3d 725, 733 (Cal.

6    Ct. App. 1978) (“As has been repeatedly expressed, under strict

7    liability the manufacturer does not thereby become the insurer of

8    the safety of the product’s user.”).       A legal framework applies.

9        The California Supreme Court has set out two alternative

10   tests for identifying a design defect in a strict products

11   liability action: the consumer expectations test and the risk-

12   benefit test.     Barker v. Lull Eng’g Co., 20 Cal. 3d 413, 418

13   (Cal. 1978).     A plaintiff may succeed by proving either theory;

14   the tests are not mutually exclusive.      McCabe v. Am. Honda Motor

15   Co., 100 Cal. App. 4th 1111, 1121 (Cal. Ct. App. 2002).

16                     a.   Consumer Expectations Test

17       The “consumer expectations test” requires the plaintiff to

18   prove that “the product failed to perform as safely as an

19   ordinary consumer would expect when used in an intended or

20   reasonably foreseeable manner.”      Barker, 20 Cal. 3d at 418.   This
21   test disfavors expert testimony, and asks instead whether a

22   layperson’s “common experience” would indicate that the product

23   was defective.     Campbell v. Gen. Motors Corp., 32 Cal. 3d 112,

24   125 (Cal. 1982).

25                     b.   Risk-Benefit Test

26       In contrast, California courts apply the “risk-benefit test”
27   where the factual scenario is “sufficiently beyond common

28   experience that the opinion of an expert is required.”       Campbell,
                                          4
1    32 Cal. 3d at 124; Soule v. Gen. Motors Corp., 8 Cal. 4th 548,

2    570-571 (Cal. 1994).     Under the risk-benefit test, a product may

3    be found defective in design if the plaintiff demonstrates that

4    the product’s design proximately caused his injury and the

5    defendant fails to establish that the benefits of the challenged

6    design, when balanced against factors including the feasibility

7    and cost of alternative designs, outweigh its inherent risk of

8    harm.    Barker, 20 Cal. 3d at 432; McCabe, 100 Cal. App. 4th at

9    1121; Soule, 8 Cal. 4th at 562 (holding that a product has a

10   design defect “if its design embodies excessive preventable

11   danger”).

12                     c.   Risk-Benefit Test Applies

13           The California Supreme Court has held that “the consumer

14   expectations test is reserved for cases in which the everyday

15   experience of the product’s users permits a conclusion that the

16   product’s design violated minimum safety assumptions, and is thus

17   defective regardless of expert opinion about the merits of the

18   design.”    Soule, 8 Cal. 4th at 567 (Cal. 1994) (emphasis in

19   original).    “The critical question in assessing the applicability

20   of the consumer expectation test is not whether the product, when
21   considered in isolation, is beyond the ordinary knowledge of the

22   consumer, but whether the product, in the context of the facts

23   and circumstances of its failure, is one about which the ordinary

24   consumers can form minimum safety expectations.”     McCabe, 100

25   Cal. App. 4th at 1124 (emphasis in original).

26           The defects alleged in this action are beyond the common
27   experience of ordinary consumers when viewed in the context of

28   the specific circumstances of this one-car rollover collision.
                                        5
1    Therefore, the consumer expectations test does not apply and

2    expert testimony is required for Rhodehouse to prove his case.

3    Dr. Perrone is Rhodehouse’s only expert on roof strength and

4    rollover propensity, and plaintiff’s case rests precariously on

5    his opinions.1

6               3.    Causation

7         Under California law, causation is a necessary element of a

8    design defect claim.    Soule v. General Motors Corp., 8 Cal. 4th

9    548, 560 (Cal. 1994).    To meet this legal causation burden, the

10   plaintiff must prove that the alleged design defect was a

11   “substantial factor” in causing his injuries and that “but for”

12   the defect, he would not have been harmed.    See Endicott v.

13   Nissan Motor Corp., 73 Cal. App. 3d 917, 926-927 (Cal. Ct. App.

14   1977).    Conduct is not a substantial factor in causing harm if

15   the same harm could have occurred without that conduct.

16   Endicott, 73 Cal. App. 3d at 926 (“If the violence of a crash is

17   the effective efficient cause of plaintiff’s injuries to the

18   extent that it supersedes other factors such as defective design

19   and makes them immaterial, plaintiff cannot recover.”).

20        B.    Seatbelt Defect
21        In the Second Amended Complaint, Plaintiff alleges that his

22   “seat belt failed to hold [him] in a safe position, or protect

23

24   1 See Mot. to Substitute Byron Bloch as Replacement Expert, ECF
     No. 35-1, at 3 (“Dr. Perrone is Plaintiff’s only expert on auto
25   safety liability . . . If Plaintiff is not allowed to substitute
26   Byron Bloch as an expert, Plaintiff will be unable to produce any
     expert to testify at trial and will lose this case by default.”).
27   The Court denied Plaintiff’s Motion to Substitute insofar as Mr.
     Bloch is not permitted to give supplemental expert testimony.
28   See Minute Order re Mot. to Substitute, ECF No. 46.
                                      6
1    him from further injuries resulting from his striking the

2    interior of the [truck] or from falling from or being ejected

3    from the [truck] in the event of an accident.”        SAC at 4.

4    Plaintiff has since abandoned this seatbelt defect claim.         Opp’n

5    at 5 (“Plaintiff is not making defective seat belt

6    allegations.”).    Plaintiff now admits that he was not wearing a

7    seatbelt at the time of the crash.        Reply Statement of Facts, ¶

8    32.

9          Because Rhodehouse was not wearing a seatbelt at the time

10   of the crash, no defect in the seatbelt could have caused his

11   injury.    As such, the claim fails as a matter of law.      Daly v.

12   Gen. Motors Corp., 20 Cal. 3d 725, 733 (Cal. 1978) (“[T]he

13   plaintiff’s injury must have been caused by a ‘defect’ in the

14   product.”).

15         C.   Roof Strength Defect

16         Ford contends that Plaintiff has not proposed a feasible,

17   alternative roof design that would have prevented his injury had

18   it been used.     Mot. at 21.    On this point, Rhodehouse relies on

19   Dr. Perrone’s expert testimony that the roof strength of the 1999

20   F-350 “could have been readily enhanced by making the [roof rail]
21   members closed sections” or by increasing the thickness of the

22   roof’s materials, and such improvement may have cost only $50 per

23   vehicle.   Perrone Report at 8.

24         The Court has excluded Dr. Perrone’s expert testimony as to

25   alternative roof design.        Defendant’s expert Michelle Vogler

26   provided a reliable opinion as to the lack of defectiveness of
27   the roof design in light of the relevant factors.        Vogler Report,

28   ECF No. 36-11, at 7.     Thus, Plaintiff has not raised a dispute of
                                           7
1    material fact that there was a feasible, safer, alternative

2    design for the roof and Plaintiff’s roof strength defect claim

3    fails as a matter of law.2

4          D.   Rollover Propensity Defect3

5          Ford argues that Rhodehouse cannot show that a handling and

6    steering defect (rollover propensity) in the 1999 F-350 was a

7    substantial factor in causing Plaintiff’s injuries.     Mot. at 16-

8    17.   First, Ford argues that the icy conditions on the road, not

9    the truck’s rollover propensity, led to the crash.    Mot. at 17-

10   18; Ford Statement of Facts, ECF No. 36-1, ¶ 34.     Second, Ford

11   argues that no facts demonstrate the truck has an unreasonable

12   propensity to roll over; rather the collision with the tree

13   caused the truck to roll over.   Mot. at 17; Ford Statement of

14   Facts ¶ 22.   Third, Ford contends that after-market modifications

15   to the vehicle increased the vehicle’s propensity to rollover.

16   Mot. at 17-18; Ford Statement of Facts ¶¶ 45-47.

17         Rhodehouse’s opposition again rests on Dr. Perrone’s expert

18   testimony that the truck’s alleged high rollover propensity was a

19   defect, and that defect caused Rhodehouse’s injuries.    Rhodehouse

20   Reply Statement of Facts ¶¶ 92-93.   The Court found Dr. Perrone’s
21   testimony as to the concept of Static Stability Factor reliable.

22   But, Dr. Perrone testified that the SSF itself was not a defect

23
     2 The Court has also excluded Dr. Perrone’s opinion that
24   Plaintiff’s injury would not have occurred but for the defective
     roof. As a matter of law, Plaintiff cannot carry his burden of
25   proof on proximate cause for this claim.
     3 Plaintiff acknowledges that the roof strength defect allegation,
26
     not the rollover propensity defect allegation, is Plaintiff’s
27   “primary argument.” Opp’n at 6. Indeed, Plaintiff spends only
     two sentences arguing the handling and steering defect allegations
28   in its opposition brief. Id.
                                      8
1    and did not bother him. Perrone Dep. Tr. At 163:9-164:6, ECF No.

2    36-4. However, the Court has excluded Dr. Perrone’s opinion that

3    the injury resulted from the vehicle’s rollover propensity.

4    Further, Rhodehouse admits that the accident may not have

5    occurred had the road not been icy or had the driver engaged

6    four-wheel drive.     Reply Statement of Facts ¶¶ 34-35.

7        The undisputed facts, taken together with the exclusion of

8    Dr. Perrone’s expert testimony on this claim, do not provide a

9    sufficient basis for a jury to find that the alleged rollover

10   propensity of the truck was a substantial factor in causing

11   Plaintiff’s injury.     See Stephen v. Ford Motor Co., 134 Cal. App.

12   4th 1363, 1372-73 (Cal. Ct. App. 2005) (finding expert’s

13   testimony inadequate to establish dispute of material fact as to

14   proximate cause where expert had failed to examine allegedly

15   defective product and rule out alternative causes).     Defendant’s

16   motion for summary judgment on the strict liability claim is

17   granted.

18       E.     Negligence

19       To prove negligence for a defective design, the plaintiff

20   must prove the existence of a design defect, that the defect
21   caused the injury, and that the defect in the product was due to

22   the defendant’s negligence.     Demara v. The Raymond Corp., 13 Cal.

23   App. 5th 545, 557 (Cal. Ct. App. 2017) (“Whether alleged as a

24   strict liability claim or a negligence claim, a plaintiff must

25   first establish the existence of a defective design.”); Bigbee v.

26   Pac. Tel. & Tel. Co., 34 Cal. 3d 49, 54 n. 4 (Cal. 1983) (holding
27   that where a negligence claim does not differ from an underlying

28   products liability claim, the inquiry into causation for both
                                        9
1    causes of action can occur simultaneously).

2        Based on the arguments presented in this case, the Court’s

3    findings on summary judgment as to the strict products liability

4    claim apply with equal force to the negligence claim.   Summary

5    judgment on this cause of action is, therefore, also granted in

6    Defendant’s favor.

7

8                              III.   ORDER

9        For the reasons set forth above, the Court GRANTS

10   Defendant’s Motion for Summary Judgment.   The pretrial conference

11   and trial dates previously set in this case are vacated.

12       IT IS SO ORDERED.

13   Dated: October 29, 2018

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      10
